Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1, 13-14, 19, 44, 53, 64, 68, 86-87, 89-90, and 91 in the reply filed on 09/15/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 - 14, 19, 44, 53, 64, 68, 86 - 87, and 89 – 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It  is  not  clear  the  at  least  90%  sodium  chloride  is  based  on  what. The  Examiner treats  the  at  least  90%  sodium  chloride  being  based  on  weight.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 90 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent f for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For  example, claim  1  recites  the “ at  least  90%  sodium  chloride”,  thus  the  content  of  the  sodium  is  at  least  35.42% and  the  chloride content is  at  least 54.59%. Claim 90 recites at least one of 22 %wt sodium and at least 53 %wt chloride. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 91 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 91 recites at least one of 22 %wt sodium and at least 53 %wt chloride.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 19 recites “water soluble silicates, siloxane polymers, siloxane polymer precursors, lime slag cements”, and claim 44 recites “lime, or a silicate or a siloxane”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 13 - 14,19, 44, 53, 64, 68, 86 - 87, and 89 - 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190110510A1(US’510) or WO2017005714A1(US’510 is cited).
Regarding claims 1, 13-14, 19, 53, 64, US’510 discloses salt product comprising sodium chloride (NaCl) and/or potassium chloride (KCl) and the process comprises the steps of: a. processing a source of pure NaCl, pure KCl, or mixture of salts, to form particles with an average size of less than 100 micrometer; b. subsequently, compacting the particles from step a) using a pressure of from 40 to 400 MPa, wherein the mixture of salts used in step (a) comprises from 1 to 50% by weight of a salt( read  on the  claimed  additive) which is selected from the group consisting of sodium lactate, trisodium citrate, sodium gluconate, monosodium phosphate, disodium phosphate, trisodium phosphate, tetrasodium acid pyrophosphate, sodium acid sulfate, sodium carbonate, sodium bicarbonate, potassium citrate, potassium gluconate, monopotassium phosphate, dipotassium phosphate, tripotassium phosphate, tetrapotassium pyrophosphate, potassium sulfate, potassium acetate, potassium bicarbonate, potassium bromide, potassium lactate, calcium chloride, calcium acetate, calcium chloride, calcium citrate, calcium-D-gluconate, calcium lactate, calcium levulinate, dibasic calcium phosphate, magnesium oxide, magnesium chloride, magnesium carbonate and magnesium sulfate, ammonium chloride, and combinations thereof. The  compacted  particles  are  crushed  to  obtain  the  salt  product  with  a  
Sodium  chloride  and 1 to 50% by weight of a salt( read  on the  claimed  additive) which is selected from the group consisting of sodium lactate, trisodium citrate, sodium gluconate, monosodium phosphate, disodium phosphate, trisodium phosphate, tetrasodium acid pyrophosphate, sodium acid sulfate, sodium carbonate, sodium bicarbonate, potassium citrate, potassium gluconate, monopotassium phosphate, dipotassium phosphate, tripotassium phosphate, tetrapotassium pyrophosphate, potassium sulfate, potassium acetate, potassium bicarbonate, potassium bromide, potassium lactate, calcium chloride, calcium acetate, calcium chloride, calcium citrate, calcium-D-gluconate, calcium lactate, calcium levulinate, dibasic calcium phosphate, magnesium oxide, magnesium chloride, magnesium carbonate and magnesium sulfate, ammonium chloride, and combinations thereof can  be compacted. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an 
Regarding claim 44, using silicate with salt  is known  in the  art([0004]). Lime agent  is  absorbed  into  the  salt  product with  a  content  of  0.1 to 8% by weight( claims 5,  7 and 9).
Regarding claim 68, US’510 discloses absorbing one or more agents into the salt particles (claim 5). 
Regarding claims 86- 87, US’510 discloses salt product comprising sodium chloride (NaCl) and/or potassium chloride (KCl) and the process comprises the steps of: a. processing a source of pure NaCl, pure KCl, or mixture of salts, to form particles with an average size of less than 100 micrometer; b. subsequently, compacting the particles from step a) using a pressure of from 40 to 400 MPa, wherein the mixture of salts used 
Regarding claim 89, US’510 discloses crushing the obtained particles. The  compacted  particles  are  crushed  to  obtain  the  salt  product  with  a  size  less  than  1000micron. Thus  it  is  reasonable  to  expect  that the  compacted  particles  can  have  a  size  much larger  than 1000 micron.  See claims 5-9.
Regarding claims 90 and 91, US’510 discloses that the salt is pure NaCl or pure KCl meaning NaCl or KCl, respectively, which is technically pure and having a NaCl or KCl content, respectively, of at least 98% w/w, more preferably of at least 99% w/w. The salt can be of one or more different origins, like sea salt, rock salt, purified (vacuum) salt, or a synthetic salt origin. In an embodiment of the invention, a salt composition is used which is a mixture of salts, said mixture of salts comprises NaCl and/or KCl([0022]). Sea salt in  general  contains  the  claimed  chemical  compositions set  forth  in the claims.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731